NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

JEFFREY A. STERNS and DAWN M.             )
STERNS,                                   )
                                          )
              Petitioners,                )
                                          )
v.                                        )    Case No. 2D20-464
                                          )
CHARLES SCHWAB BANK, N.A.,                )
                                          )
              Respondent.                 )
                                          )

Opinion filed September 9, 2020.

Petition for Writ of Certiorari to the
Circuit Court for Pinellas County;
George M. Jirotka, Judge.

Alexander R. Allred, Benjamin Hilliard,
and Amy Cuykendall Jones of Castle
Law Group, P.A., Largo, for Petitioner,
Jefferey A. Sterns.

Richard S. Lubliner and Nathan Kelvy of
Lubliner Law, PLLC, West Palm Beach,
for Respondent.

No appearance for Petitioner, Dawn M.
Sterns.



PER CURIAM.

              Dismissed. See Parkway Bank v. Fort Myers Armature Works, Inc., 658

So. 2d 646, 648-49 (Fla. 2d DCA 1995); Cape Canaveral Hosp., Inc. v. Leal, 917 So. 2d

336, 338 (Fla. 5th DCA 2005) (order compelling hospital to submit documents for an in
camera inspection for the purpose of determining privilege was premature where court

had not yet ordered hospital to produce such documents to the opposing party).



VILLANTI, LUCAS, and SMITH, JJ., Concur.




                                         -2-